Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's After Final submission has been entered.
 
	Response to Arguments
Applicant's arguments filed 8 June 2021 have been fully considered but they are not persuasive. 
Applicant has argued that Mattes teaches applying energy only a small subregion within the build region and that the drum must rotate slowly in order to complete fabrication of the entire layer. 
The speed at which Applicant’s process is carried out is not claimed or relevant to the present rejection. If Applicant’s invention produces new or unexpected results (i.e. faster rotation and processing time) those must come from limitations that are not yet claimed. 
The Examiner believes that the invention likely possesses advantages over the prior art (as applicant claims), but the structural features that produce those advantages are not yet recited 

Applicant has argued that the prior art only teaches a limited energy source printing over a limited area, but applicant is only claiming one or more energy sources in the independent claim, and dependent claim 2 is the only claim that requires more than one energy source. This is not unique as Mattes teaches several solidification devices 1 assigned to solidification regions 11-14 which covers a majority of the area not covered by the material application devices 7  ([0021]-[0023], Figs. 1-3; [0032]). 

Finally, an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See MPEP 2114.I. teaching that a functional limitation may be rejected under inherency. This is different from a method claim that may recite process steps that fully differentiate the method from the prior art. Thus, many of the process limitations in the claim such as “to apply directed energy to a majority of the remaining portion of the build platform excluding the first portion such that energy may applied to the continuous printing layer of powder over a substantial portion of each rotation of the build platform” may be rejected under inherency. 
In other words, what structural feature is allowing directed energy over the majority of the build platform in an expedited manner? 

Applicant is invited to contact the Examiner to set up an interview and discuss ways to expedite the prosecution of this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1. Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by
Mattes (US 2006/0108712), hereinafter Mattes.

Regarding claim 1, Mattes teaches an apparatus for fabricating a three-dimensional object as a series of printed layers (see abstract) from a representation of the object stored in memory, the apparatus comprising:
a drum supported for rotation (building container 4 moves about the axis of rotation 3, [0015]-[0019], Fig. 1); 
a build platform (building platform 6, [0015]-[0019], Fig. 1) supported for linear movement within the drum from a first position adjacent a first end of the drum to a second position within the drum (building platform 6 starts flush with the upper edge of the building container 4, building platform 6 connected to vertical drive 15 which enables an up and down movement in a vertical direction, [0015]-[0019], Fig. 1), the build platform defining a circumference and rotationally fixed relative to the drum such that the build platform rotates with 
a powder feed hopper at a fixed position above a first portion of the build platform (material application device 7 above a first portion of the building platform 6, [0015]- [0019], Fig. 1) configured to provide (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency) a continuous printing layer of powder (feed is carried out continuously, claims 34-36), the continuous printing layer of powder extending the circumference of the build platform (material application devices 7-10 deposit a continuous layer of powder over the whole circumference of the build platform/area for every 90 degree rotation, [(0021]-[0024], Figs. 2 and 3; each layered deposition is for a new printing layer); and 
at least one directed energy source is positioned above the build platform (solidification device 1, with a laser 21 and deflection unit 22, above building container 4 and platform 6, [(0015]-[0019], Fig. 1), the at least one directed energy source is configured to apply directed energy to a majority (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency, the device in Mattes is capable of doing this) of the remaining portion of the build platform excluding (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency, as the device in Mattes is capable of doing this) the first portion such that energy may be applied to the continuous printing layer of powder over a substantial portion of each rotation of the build platform (several solidification devices 1 assigned to solidification regions 11-14 

Regarding claims 2, 3, and 6, Mattes teaches all the limitations of claim 1, and Mattes further teaches a plurality of directed energy sources with each of the directed energy sources at a fixed location and configured to apply directed energy to a portion of the build platform excluding the first portion (several solidification devices 1 assigned to solidification regions 11-14 which covers a majority of the area not covered by the material application devices 7, [0021]-[0023], Figs. 1-3); wherein the at least one directed energy source is mounted for movement relative to the build platform (deflection unit 22 is suitable for directing the laser beam onto arbitrary places within the solidification regions and can be a xy-scanner, [0017],
Figs. 1 and 3); and wherein the at least one directed energy source is a laser (solidification device 1, with a laser 21 and deflection unit 22, [(0015]-[0019], Fig. 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mattes (US 2006/0108712), hereinafter Mattes, as applied to claims 1 and 3, in view of Broda (US 2016/0136759), hereinafter Broda. 

Regarding claim 4, Mattes teaches all the limitations of claims 1 and 3, but Mattes does not explicitly disclose that the energy source is mounted along a rail. 
However, Broda teaches at least one directed energy source is mounted for movement along a rail (EM energy source 110 movably coupled to a linear rail 122, [0061], Figs. 3 and 4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have mounted the energy source disclosed by Mattes on a rail as disclosed by Broda since it has been held that combining prior art elements according to known methods to yield predictable results only takes routine skill in the art. See MPEP 2143(I)(A).

5 is rejected under 35 U.S.C. 103 as being unpatentable over Mattes (US 2006/0108712), hereinafter Mattes, as applied to claims 1 and 3, in view of Wang (US 2005/0006047), hereinafter Wang. 

Regarding claim 5, Mattes teaches all the limitations of claims 1 and 3, but
Mattes does not explicitly disclose that the energy source is mounted on a robotic arm.
However, Wang teaches at least one directed energy source is mounted for movement via a robotic arm (during stereolithography, a robotic arm holds a laser, [0014]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have mounted the energy source disclosed by Mattes to a robotic arm as disclosed by Wang since it has been held that combining prior art elements according to known methods to yield predictable results only takes routine skill in the art. See MPEP 2143(I)(A).

4. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mattes (US 2006/0108712), hereinafter Mattes, as applied to claim 1, in view of Philippi (US 2010/0264302), hereinafter Philippi.
Regarding claim 7, Mattes teaches all the limitations of claim 1, and Mattes further teaches the use of a laser for the at least one directed energy source (solidification device 1, with a laser 21 and deflection unit 22, [(0015]-[0019], Fig. 1). 
Mattes does not teach that the directed energy source is an electron beam gun. 
However, since the prior art of Philippi recognizes the equivalency of a laser beam and an electron beam ([0035]) in the field of powder sintering, it would have been obvious to one of .

5. Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mattes (US 2006/0108712), hereinafter Mattes, as applied to claim 1, in view of Wienberg (US 2017/0252806), hereinafter Wienberg. 
Regarding claims 8 and 9, Mattes teaches all the limitations of claim 1, and Mattes further teaches a vertical drive 15 connecting to the building platform 6 through a shaft ([0015]-[0019], Fig. 1).
Mattes does not teach that the vertical drive uses a screw drive to drive the shaft connected to the building platform.
However, Wienberg teaches (a platform 2 mounted on a rotational shaft 3, which is driven by a worm gear 4 and lowering drive motor 5, the external thread of the shaft 3 converts the rotational movement into a translational movement in the vertical direction (Z2, [0041], Fig. 1)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the worm gear and lowering drive motor of Wienberg for the vertical drive of Mattes since it has been held that simple substitution of one known element for another to obtain predictable results only takes routine skill in the art. See MPEP 2143(I)(B).


Regarding claim 10, the combination of Mattes and Wienberg teaches all the limitations of claims 1, 8, and 9 and Mattes further teaches wherein a drum motor causes rotation of the drum (drive 20 rotates the whole building container, [0015]- 0019], Fig. 1) and wherein the drum motor and the screw drive are independently operable (controller 23 controls the vertical drive 15 and drive 20 separately, [0015]- [0019], Fig. 1).

6. Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mattes (US 2006/0108712), hereinafter Mattes, as applied to claim 1, in view of Guenster (US 2015/0246485), hereinafter Guenster.
Regarding claims 11 and 13, Mattes teaches all the limitations of claim 1, but does not teach that the build platform is a gas permeable material.
However, Guenster teaches a powder bed 2 sitting on a filter 3 which allows a vacuum 4 to be applied by sucking off the atmosphere ([0081], Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the filter and vacuum as disclosed by Guenster for the building platform disclosed by Mattes. A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in 
The examiner notes that the gas/air flow caused by the vacuum in the porous powder bed ([0085]) would inherently pull smoke and heat through the filter/building platform.

Regarding claim 12, the combination of Mattes and Guenster teaches all the limitations of claims 1 and 11, and Guenster further teaches wherein the build platform is manufactured from an ultra-filtration ceramic membrane (filter may be a suitably dimensioned frit, [0015])).
The examiner notes that the filter must be capable of filtering fine particles (use of fine powders, [0085]), and would therefore need to be dimensioned for ultra-filtration.

7. Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mattes (US 2006/0108712), hereinafter Mattes, as applied to claim 1, in view of Bessac (US 2015/0064048), hereinafter Bessac.
Regarding claims 14 and 15, Mattes teaches all the limitations of claim 1, but does not teach that the powder feed hopper and the at least one energy source are positioned within a build chamber.
However, Bessac teaches all the components of the device 1 are arranged inside an air-tight chamber 17 ([0063], Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have arranged all the components of Mattes in an air-tight container as disclosed by Bessac. A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to .

8. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mattes (US 2006/0108712), hereinafter Mattes, and Bessac (US 2015/0064048), hereinafter Bessac, as applied to claims 1 and 14, and in further view of Funayama (US Patent No. 4,794,222), hereinafter Funayama.
Regarding claim 16, the combination of Mattes and Bessac teaches all the limitations of claims 1 and 14, but neither teaches that the energy source has an extended cone defining a respective gas chamber.
However, Funayama teaches a conical nozzle 18 and ejection hole 27 through which the laser beam and assist gas are to be passed (Col. 7, lines 5-9, Fig. 7).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the laser disclosed by Funayama as the directed energy source of Mattes since it has been held that use of known technique to improve similar devices (methods, or products) in the same way only takes routine skill in the art. See MPEP 2143(I)(C). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to further avoid oxidation.
The examiner notes that the ejection hole of Funayama would be at a height slightly spaced from the initial location of the build platform in order to give enough clearance for the gas to exit.

9. Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over


Note: the examiner has previously attached the English machine translation of Herzog
Regarding claim 17, Mattes teaches all the limitations of claim 1, but does not teach the specifics of the powder feed/material application device.
However, Herzog teaches a slide mechanism is moveable along the powder feed hopper, the slide mechanism connected with a powder feed tube and configured to move the powder feed tube along the powder feed hopper to evenly distribute powder within the powder feed hopper (coater 12 is fed powder from metering device 11 and tube outlet 11’, the coater 12 is inclined so that excess material is guided radially outward to the overflow opening, [0029] and [0034], Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the metering device and coater disclosed by Herzog with the material application device disclosed by Mattes since it has been held that combining prior art elements according to known methods to yield predictable results only takes routine skill in the art. See MPEP 2143(I)(A).

Regarding claims 18 and 19, the combination of Mattes and Herzog as applied to claims 1 and 17 teaches all the limitations of claim 1, and Herzog further teaches wherein at least one heating element extends above at least a portion of the build platform (heating device 51 preheats a layer, [0051], Fig. 2); and wherein the at least one heating element is an electronic heating bar, an infrared heating bar or an induction heating bar (inductive heat treatment, [0011]).
. 

10. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mattes
(US 2006/0108712), hereinafter Mattes, as applied to claim 1, in view of Deiss (DE102013210242), hereinafter Deiss.
Note: the examiner has previously attached the English machine translation of Deiss
Regarding claim 20, Mattes teaches all the limitations of claim 1, and Mattes further teaches that the drum is removable from the rotational drive (building container 4 can be removed from the building region 2, [0016], Fig. 1) and supported on the rotational drive (building container connected to rotating drive 20, [0016], Fig. 1).
Mattes does not teach that the drum is supported on a rotatable platform.
 	However, Deiss teaches circular base plate 23 supports the wall 24 and rotates in the direction of arrow 25 ([0015], Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the rotating base plate disclosed by Deiss for the the rotational drive disclosed by Mattes since it has been held that simple substitution of one known element for another to obtain predictable results only takes routine skill in the art. See MPEP 2143(I)(B).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being obvious over claim 1 of copending Application No.  16/181,421 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Regarding claim 1, the reference application teaches a drum (claim 1), a build platform (claim 1), a powder feed hopper above the build platform (claim 1), and at least one directed energy source is positioned above the build platform (claim 1). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
These prior art documents teaching additive manufacturing on a circular platform: 
US 20190160749 A1	Hellestam; Calle
US 11007713 B2	Spicer; John P et al.
US 20200398341 A1	Hellestam; Calle
US 10710159 B2	Corsmeier; Donald Michael
US 10500832 B2	Bogdan, Jr.; David Charles et al.
US 10071443 B2	Eriksson; Jonas et al.
US 20150306819 A1	Ljungblad; Ulric
US 20130264750 A1	Hofacker; Oliver et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742